— Decree unanimously affirmed, without costs. Memorandum: Contract vendees’ purchase agreement for 1641 Route 104, Ontario, New York, which was not binding on the estate without court approval, and the remaining contract for the purchase of decedent’s real property at 1640 Route 104 were disapproved by Surrogate’s Court in the proper exercise of its judicial function. (Appeal from decree of Wayne County Surrogate’s Court, Stiles, S. — sale of estate real property.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.